Citation Nr: 1547703	
Decision Date: 11/12/15    Archive Date: 11/25/15

DOCKET NO.  14-16 854	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease prior to August 1, 2013, and a disability rating in excess of 30 percent on and after August 1, 2013.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision from the Department of Veterans Affairs (VA) Lincoln Day One Brokering Center in Lincoln, Nebraska.  Jurisdiction rests with the Regional Office (RO) in Oakland, California, from which the appeal was certified.

In a February 2015 rating decision, the Oakland RO granted an increased disability rating of 30 percent effective August 1, 2013.  Because the increased disability rating assigned is not the maximum rating available, the claim remains in appellate status, and the Board has re-characterized the issue as shown on the title page.  See AB v. Brown, 6 Vet. App. 35 (1993); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).


FINDINGS OF FACT

1.  Prior to August 1, 2013, the Veteran's ischemic heart disease required medication.

2.  On and after August 1, 2013, the Veteran's ischemic heart disease was productive of a workload of greater than 5 metabolic equivalents (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, with continuous medication required.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent for ischemic heart disease prior to August 1, 2013, and an evaluation in excess of 30 percent from August 1, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.321, 4.1-4.14, 4.100, 4.104, Diagnostic Code 7005 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159.  The Veteran is appealing the initial rating assignment.  Once service connection has been granted, the context in which the claim initially arose, the claim has been substantiated; therefore additional VCAA notice under § 5103(a) is not required because the initial intended purpose of the notice has been fulfilled, so any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Additionally, the Board notes that the Veteran was provided with the pertinent rating criteria in a March 2014 Statement of the Case.  Therefore, no further notice as to this claim is needed.

The Veteran's service treatment records, VA medical treatment records, private medical treatment records, and lay evidence have been obtained and associated with the record.  38 U.S.C.A. § 5103(A); 38 C.F.R. § 3.159.  The Veteran was provided a VA examination in January 2015.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The VA examiner reviewed the service treatment records, VA medical treatment records, private medical treatment records and lay statements and performed a physical examination.  Further, the examination report provides sufficient information to rate the service-connected disability on appeal.  38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. 303.  As such, the Board finds the examination to be sufficient and adequate for rating purposes.  

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

The Board has thoroughly reviewed all of the evidence in the record.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and on what the evidence shows or fails to show with respect to the matter decided herein.  The Veteran should not assume that pieces of evidence not explicitly discussed herein have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).  

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Pertinent regulations do not require that all cases show all findings specified by the Rating schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 U.S.C.A. § 4.21 (2015); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for that disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Har, 21 Vet. App. 505.  

The Veteran is service-connected for ischemic heart disease rated at 10 percent prior to August 1, 2013, and 30 percent on and after August 1, 2013.  At all relevant times, the Veteran has argued that his disability warrants a higher rating.  
The Veteran's ischemic heart disease is rated under Diagnostic Code 7005.  This Diagnostic Code provides for a 10 percent evaluation for a workload greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

Prior to August 1, 2013

The Veteran was originally diagnosed with paroxysmal atrial fibrillation in December 2009 by a private physician after having an abnormal electrocardiogram.  At that time he had a stenting procedure in the left circumflex artery and he was given cardiac medication.  When the Veteran had his stent procedure the left ventriculography showed an ejection fraction of 60 percent; he was then diagnosed with coronary artery disease.  The Veteran had eight cardiac rehabilitation sessions in January and February 2010, and there was no evidence that he suffered any adverse symptoms such as dyspnea, fatigue, or dizziness during his exercise tests despite the varying MET workloads.  The Veteran had a follow-up stress test in April 2010 and he achieved the target heart rate without chest pain, dyspnea, or other symptoms of fatigue.  He had a left heart catheterization and ventriculography that showed an ejection fraction of 60 percent.  

In September 2010 the Veteran had an independent medical evaluation with private physician Dr. G. Levine in relation to an outside lawsuit.  Although there was no physical examination, after reviewing the Veteran's medical evidence and interviewing the Veteran, the private physician opined that the Veteran would need to continue his current cardiac medication regimen.  In April 2012 the Veteran returned to his private physician for a check-up, and although he described having shortness of breath on examination, his stress echocardiogram was normal and he achieved the targeted heart rate without chest pain or fatigue.  He had a cardiac Doppler study that showed an ejection fraction of 55 to 60 percent.  The private physician noted that the Veteran should maintain his medication regimen.  

After reviewing the evidence, the Board finds that the evidence does not support a disability rating higher than 10 percent for ischemic heart disease prior to August 1, 2013.  The Veteran had cardiac rehabilitation after his atrial fibrillation episode and as noted, despite the varying MET workloads he did not have symptoms of dyspnea, fatigue, angina, dizziness, or syncope during his exercise tests.  He has had stress tests and a cardiac Doppler study showing left ventricular ejection fractions of 60 percent. There is no evidence that the Veteran has had any episodes of congestive heart failure.  He did require continuous cardiac medication, which supports a 10 percent rating for ischemic heart disease as appropriate.  In sum, the criteria for a 30 percent rating or higher have not been established by the evidence prior to August 1, 2013.  

From August 1, 2013

On August 1, 2013, the Veteran had an ultrasound echocardiogram Doppler study that showed a left ventricular ejection fraction of 60 percent.  The Veteran was able to achieve the target heart rate during the exercise stress test, and no ischemia was noted.  However, the Veteran had symptoms of fatigue with a workload of 7 METs.  

In January 2015 the Veteran underwent VA examination where the doctor noted that the Veteran was taking Plavix and Metoprolol, and that he required continued medication for his heart condition.  The VA examiner also noted that the Veteran had no incidents of myocardial infarction or congestive heart failure, and that although he had an episode of atrial fibrillation, he had not had any similar episodes in the last 12 months.  The Veteran's physical examination was relatively normal and his blood pressure was 136/69.  He had a METs workload test and his results showed fatigue at a level greater than 7-10 METs, which would be consistent with activities such as climbing stairs quickly, moderate bicycling, sawing wood, and jogging.  The VA examiner noted that the exercise stress test conducted in August 2013 was the best indication of the Veteran's current level of cardiac functioning, and the 2013 exercise stress test was normal according to the examiner.  The VA examiner opined that the Veteran's heart condition did not impact his ability to work.      

Upon review, the Board finds that the criteria for a disability rating in excess of 30 percent have not been met at any time.  On August 1, 2013, the Veteran had an exercise stress test that caused him fatigue at 7 METs, which is consistent with criteria for a 30 percent disability rating.  The Veteran continues to use cardiac medication as well.  As noted in the VA examination, there is no evidence that the Veteran has had any episodes of congestive heart failure, and his ventricular ejection fractions have been no less than 55 percent.  Therefore, the medical evidence is against a finding that the Veteran is entitled to a disability rating in excess of 30 percent on and after August 1, 2013.  

The Board has considered the Veteran's lay assertions.  In evaluating a claim for an increased schedular disability rating, however, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes, nor is he competent to attribute any symptom or abnormality to his service-connected disability.  That involves specialized medical knowledge or training.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's coronary artery disease disability has been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination report and the clinical records) directly address the criteria under which this disability is evaluated.   As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology or their relationship to his service-connected coronary artery disease disability.   

The Board notes that none of the evidence during either period demonstrates a workload of 3-5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope.  The evidence during this period also fails to reflect any episodes of acute congestive heart failure or evidence of left ventricular dysfunction with an ejection fraction of 50 percent or less, which would be required for an increased disability rating.  

In sum, prior to August 1, 2013, the evidence of record illustrates that the Veteran needed continuous cardiac medication, supporting a finding that he was entitled to an initial disability rating of 10 percent, but no higher.  On and after August 1, 2013, the Veteran is entitled to a disability rating of 30 percent, but no higher, based on his symptoms of fatigue at a workload of 7 METs during his exercise stress test, with his continued need for medication.  

Extraschedular Consideration

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

Here, the Board finds the Veteran's disability picture is not so unusual or exceptional in nature as to render the rating assigned for this period inadequate.  The Veteran's service-connected ischemic heart disease is evaluated as a cardiovascular disability, the criteria of which is found by the Board to specifically contemplate the level of occupational and physical impairment caused by this disability.  Thun, 22 Vet. App. at 115; see also 38 C.F.R. § 4.104, Diagnostic Code 7005.  During the period on appeal, the Veteran's ischemic heart disease was manifested by symptoms of atrial fibrillation, dyspnea, fatigue, and a need for medication.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the evaluation assigned for this period.  There is no evidence that the Veteran has lost time at work for his heart condition or that he has needed any accommodations or adaptations for work.  The Board finds that the criteria for the evaluation assigned more than reasonably describes the Veteran's disability level and symptomatology during this period, and therefore, the schedular evaluation is adequate, and no referral is required.  See 38 C.F.R. § 4.104, Diagnostic Code 7005; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


Total disability rating based on individual unemployability due to service-connected disability (TDIU)

The Court has held that a TDIU claim is part and parcel of an increased rating claim when raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As a result, the Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU when the issue is raised by assertion or reasonably indicated by the evidence and is predicated, at least in part, on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  

Here, the Veteran has not asserted that he is unable to work as a result of his service-connected disabilities, nor has the issue otherwise been raised by the record. As such, the Board finds the issue of entitlement to a TDIU has not been raised.
ORDER

Entitlement to an initial disability rating in excess of 10 percent for ischemic heart disease prior to August 1, 2013, and a disability rating in excess of 30 percent from August 1, 2013, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


